Johnson, J.,
with whom Lewis, J.,
concurred.
I concur in both the reasoning and conclusions contained in the foregoing opinion, respecting the State tax, thus far — that the validity of such tax does'not depend on the action of the Board of Commissioners in making a levy, as the law itself makes the levy. The Board may or may not do it without impairing in the slightest degree the right- to enforce the tax. (The People v. McCreery, 33 Cal. —.) But the county tax stands on a different footing entirely. As to it, the action of the Board is indispensably necessary in fixing the rate and making the levy, and unless these steps are pursued, it is conclusive to my mind that the payment of the county tax cannot be compelled. As to the question whether the Board of County Commissioners of Lander County properly levied the county tax in the case at bar, I also agree with my associates in their conclusions, but upon grounds somewhat different from those stated in the opinion of the Chief Justice. “ An adjournment,” as he holds, a-to a given day in the term, is not the final adjournment contemplated in the-Act;” so that whereas in this case the Board stood adjourned to a future day within the April term, there was no authority to call a meeting at an earlier day within the adjourned period under the statutory provision requiring a published notice for one week. But I cannot permit to pass with approval the other proposition, that this Board, when adjourned to a given day, may revoke such order and convene at an earlier day. I consider that the members of such a Board have no such authority, and its acts, under these circumstances, can have no possible effect. Indeed, it is questionable whether our Courts can, after an adjournment to a given time, set aside the order of adjournment and meet at an earlier day, though we are . aware that this Court has done so repeatedly — a practice inaugurated before I became a member of it, to which I have since tacitly assented, although entertaining grave doubts of its correctness. Howeveh, whether it be the proper practice, leaving the *336question to be considered at the proper time, I am unwilling to extend the rule any farther, except where the law directly authorizes it.
Assuming therefore that this is the proper view to be taken of the matter, we must look to the supplemental Act of April 2d, 1867, solely, for the authority of the Board to make the levy on the thirteenth of the month, and as the law is general in its terms, it is not a question whether the county be near to or remote from the seat of government; so that it is perhaps not strictly correct to say there was a legislative dispensation with the necessity of advertising notice of the meeting in this case, but to place the proposition on the distinct ground that the supplemental Act of April 2d, 1867, in requiring the Board of Commissioners in the several counties of the State to do certain things, within a specified time, necessarily authorizes them to meet at any time within the limitation, to the end that the duty may he performed, irrespective of former provisions of the law regulating the meetings of such Board. Therefore I conclude that the levy made by such Board on the 13th of April was valid.
The alterations and changes made by the Assessor, in the assessment roll, after he had turned it over to the- Auditor, were wholly unauthorized. Yet this did not vitiate the true assessment as it came to the hands of the Auditor. This could be readily ascertained by an inspection of the roll itself, coupled with the other proofs adduced at the trial. The erasures and changes having been fully explained, in pursuance of Sec. 395 of the Civil Practice Act, the Court properly admitted the roll in evidence.
I agree with the learned counsel for appellant, that in some re-speets the Court below was not sufficiently specific in its findings ; indeed, that a part of the series are conclusions of law rather than findings of fact. But to make this objection available on appeal, application should have been made in the District Court, to correct or amend its findings. Nothing in -the record appears showing that this ivas done. The point of objection cannot be raised for the first time in the appellate Court. (See Act regulating appeals, Sec. 2; Statutes of 1864-5, 394; Whittemore v. Shiverick, 3 Nev. 312; Warner v. Holman, 24 Cal. 228 ; Cook *337v. De La Guerra et al., Id. 241; Bryan v. Maume et al., 28 Cal. 238; Lyons v. Lembach, 29 Cal. 139.)
Concerning the matter of the equalization of this 'assessment, whether the Board acted or not, does not appear ; and perhaps, in the absence of a contrary showing, the legal presumption would be —as counsel for respondent, on the argument, insists was the fact —that the Board did make such equalization. Yet, if the Board did not do so in this instance, the plaintiff was the only sufferer from such neglect, seeing that the assessment — within the limitation of the law — was based on a valuation of forty dollars per ton less than was shown by the verified statement of the mining superintendent. Two other questions are presented, which I shall briefly notice. These are — 1st, that a quarterly assessment and collection of taxes on the proceeds, of mines is unconstitutional; and 2d, that the Act of April 2d, 1867, is not retrospective in its terms, and cannot have a retroactive operation. The point involved in the first of these inquiries was presented to this Court prior to my becoming a member of it, in the case of The Mayor and Aldermen of the City of Virginia v. The Chollar-Potosi G. & S. M. Co., (3 Nev. 86) in which the principle was upheld by the unanimous opinion of the three Judges, that such a law was constitutional.' The question was again presented since my accession to the Bench, in the recent case of The State v. Kruttschnitt et als., wherein I concurred in the conclusions attained by the Chief Justice, upholding the validity of this feature of the law. It was with extreme reluctance that I came to this view of the question (not because the entire proceeds, less the sum allowed for reducing the ores, should not be assessed and collected, but that such assessment and collection should, as upon other species of property, be annual, and not quarterly). But as the Court, in the case above cited, had ruled upon the question and sustained the law, I did not feel at liberty, on a mere doubtful question, to even suggest the hesitation I felt in concurring with the opinion of my associates. ,.
Also, in respect to the last point — the retroactive operation of the law — my impressions, not amounting to an absolute conviction —are adverse to the views taken of it in the preceding opinion; but these being merely matters of doubt, I am indisposed to disturb the *338principle, as established by my associates in a former case — that of The State v. Eastabrook (3 Nev. 173).
For the reasons herein giren, I concur in affirming the judgment of the District Court.